



EXHIBIT 10.3


THE TIMKEN COMPANY
Deferred Shares Agreement
 
WHEREAS, ______ (“Grantee”) is an employee of The Timken Company (the “Company”)
or a Subsidiary; and
WHEREAS, the Company hereby grants the Deferred Shares, evidenced by this
Deferred Shares Agreement (this “Agreement”), to Grantee, effective as of
_______, 20__ (the “Date of Grant”).
NOW, THEREFORE, pursuant to the Company’s 2011 Long-Term Incentive Plan, as
amended and restated as of February 13, 2015 (the “Plan”), and subject to the
terms and conditions thereof, in addition to the terms and conditions of this
Agreement, the Company confirms to Grantee the grant of the right to receive (i)
____ Common Shares and (ii) dividend equivalents payable in cash on a deferred
basis (the “Deferred Cash Dividends”) with respect to the Common Shares covered
by this Agreement. All terms used in this Agreement with initial capital letters
that are defined in the Plan and not otherwise defined herein shall have the
meanings assigned to them in the Plan.
1.
Three-Year Vesting of Awards.

(a)
Normal Vesting: Subject to the terms and conditions of Sections 2 and 3 hereof,

Grantee’s right to receive the Common Shares covered by this Agreement and any
Deferred Cash Dividends accumulated with respect thereto shall become
nonforfeitable on the third anniversary of the Date of Grant if Grantee has been
in the continuous employ of the Company or a Subsidiary from the Date of Grant
until the date of such third anniversary.
For purposes of this Agreement, Grantee’s continuous employment with the
Company or a Subsidiary shall not be deemed to have been interrupted, and
Grantee shall not be deemed to have ceased to be an employee of the Company or a
Subsidiary, by reason of any transfer of employment among the Company and its
Subsidiaries.
(b)
Vesting Upon Retirement: In the event Grantee retires prior to the third
anniversary of the Date of Grant, then, subject to the payment provisions of
Section 5 hereof, Grantee’s right to receive the Common Shares covered by this
Agreement, along with any Deferred Cash Dividends accumulated with respect
thereto, shall become nonforfeitable in accordance with the terms and conditions
of, and over the time period described in, Section 1(a) as if Grantee had
remained in the continuous employ of the Company or a Subsidiary from the Date
of Grant until the date of the third anniversary of the Date of Grant or the
occurrence of an event referenced in Section 2, whichever occurs first. For
purposes of this Agreement, “retire” or “retirement” shall mean: (i) Grantee’s
voluntary termination of employment at or after age 62 or (ii) Grantee’s
termination of employment in accordance with applicable non-U.S. local law, if
such non-U.S. law requires such termination to be treated as a retirement based
on different criteria than those set forth in the preceding clause (i).

2.
Alternative Vesting of Awards. Notwithstanding the provisions of Section 1
hereof, and subject to the payment provisions of Section 5 hereof, Grantee’s
right to receive the Common Shares covered



1

--------------------------------------------------------------------------------





by this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto may become nonforfeitable if any of the following circumstances apply:
(a)
Death or Disability: Grantee’s right to receive the Common Shares covered by
this Agreement and any Deferred Cash Dividends then accumulated with respect
thereto shall immediately become nonforfeitable if Grantee should die or become
permanently disabled while in the employ of the Company or any Subsidiary. If

Grantee should die or become permanently disabled during the period that
Grantee is deemed to be in the continuous employ of the Company or a Subsidiary
pursuant to Section 1(b), 2(c) or 2(d), then the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
will immediately become nonforfeitable, except that to the extent that Section
2(d) applies, the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto will immediately become
nonforfeitable only to the extent that the Common Shares covered by this
Agreement and any Deferred Cash Dividends then accumulated with respect thereto
would have become nonforfeitable during the severance period pursuant to Section
2(d).
For purposes of this Agreement, “permanently disabled” shall mean that Grantee
has qualified for long-term disability benefits under a disability plan or
program of the Company that defines disability in accordance with Section 409A
of the Code and its corresponding regulations, or, in the absence of a
disability plan or program of the Company, under a government-sponsored
disability program that defines disability in accordance with Section 409A of
the Code and its corresponding regulations.
(b)
Change in Control:

(i)
Upon a Change in Control occurring during the three-year period described in
Section 1(a) above while Grantee is an employee of the Company or a Subsidiary,
to the extent the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto have not been forfeited, the Common
Shares covered by this Agreement and any Deferred Cash Dividends accumulated
with respect thereto shall immediately become nonforfeitable (except to the
extent that a Replacement Award is provided to Grantee for such Common Shares
and Deferred Cash Dividends). If Grantee is deemed to be in the continuous
employ of the Company or a Subsidiary pursuant to Section 1(b), 2(c) or 2(d),
then, upon a Change in Control prior to the third anniversary of the Date of
Grant, the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto will immediately become
nonforfeitable, except that to the extent that Section 2(d) applies, the Common
Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto will immediately become nonforfeitable only to
the extent that the Common Shares covered by this Agreement and any Deferred
Cash Dividends then accumulated with respect thereto would have become
nonforfeitable during the severance period pursuant to Section 2(d).

(ii)
For purposes of this Agreement, a “Replacement Award” shall mean an award (A) of
deferred shares, (B) that has a value at least equal to the value of the Common
Shares covered by this Agreement and any Deferred Cash Dividends accumulated
with respect thereto, (C) that relates to publicly traded equity securities of
the Company or its successor in the Change in Control (or another entity that is
affiliated with the Company or its successor following the Change in Control),
(D)



2

--------------------------------------------------------------------------------





the tax consequences of which, under the Code, if Grantee is subject to U.S.
federal income tax under the Code, are not less favorable to Grantee than the
tax consequences of the Common Shares covered by this Agreement and any Deferred
Cash Dividends accumulated with respect thereto, (E) that becomes nonforfeitable
in full upon a termination of Grantee’s employment with the Company or its
successor in the Change in Control (or another entity that is affiliated with
the Company or its successor following the Change in Control) (the “Successor”)
for Good Reason by Grantee or without Cause (as defined in Section 2(d)) by the
Successor within a period of two years after the Change in Control, and (F) the
other terms and conditions of which are not less favorable to Grantee than the
terms and conditions of the Common Shares covered by this Agreement and any
Deferred Cash Dividends then accumulated with respect thereto (including the
provisions that would apply in the event of a subsequent Change in Control). A
Replacement Award may be granted only to the extent it conforms to the
requirements of Treasury Regulation 1.409A-3(i)(5)(iv)(B) or otherwise does not
result in the Common Shares covered by this Agreement and any Deferred Cash
Dividends then accumulated with respect thereto, or the Replacement Award,
failing to comply with Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Common Shares covered by this Agreement and any Deferred Cash Dividends then
accumulated with respect thereto if the requirements of the preceding sentence
are satisfied. The determination of whether the conditions of this Section
2(b)(ii) are satisfied will be made by the Committee, as constituted immediately
before the Change in Control, in its sole discretion.
(i)
For purposes of Section 2(b)(ii), “Good Reason” will be defined to mean a
material reduction in the nature or scope of the responsibilities, authorities
or duties of Grantee attached to Grantee’s position held immediately prior to
the Change in Control, a change of more than 60 miles in the location of
Grantee’s principal office immediately prior to the Change in Control, or a
material reduction in Grantee’s remuneration upon or after the Change in
Control; provided, that no later than 90 days following an event constituting
Good Reason, Grantee gives notice to the Successor of the occurrence of such
event and the Successor fails to cure the event within 30 days following the
receipt of such notice.

(ii)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding Common Shares covered by this Agreement and any
Deferred Cash Dividends then accumulated with respect thereto which at the time
of the Change in Control are not subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A of the Code) will be deemed to be
nonforfeitable at the time of such Change in Control.

(a)
Divestiture: If Grantee’s employment with the Company or a Subsidiary terminates
as the result of a divestiture, then the Common Shares covered by this Agreement
and any Deferred Cash Dividends then accumulated with respect thereto shall
become nonforfeitable in accordance with the terms and conditions of Section
1(a) as if Grantee had remained in the continuous employ of the Company or a
Subsidiary from the Date of Grant until the third anniversary of the Date of
Grant or the occurrence of a circumstance referenced in Section 2(a) or 2(b),
whichever occurs first. For the purposes of this Agreement, the term
“divestiture” shall mean a permanent disposition to a Person other than the
Company or any Subsidiary of a plant or other facility or property at which



3

--------------------------------------------------------------------------------





Grantee performs a majority of Grantee’s services whether such disposition is
effected by means of a sale of assets, a sale of Subsidiary stock or otherwise.
(b)
Termination Without Cause: Subject to Section 5(c) hereof, if (i) Grantee’s
employment with the Company or a Subsidiary terminates as the result of a
termination by the Company or a Subsidiary other than for Cause (a “Termination
Without Cause”) and (ii) Grantee is entitled to receive severance pay pursuant
to the terms of any severance pay plan of the Company in effect at the time of
Grantee’s termination of employment that provides for severance pay calculated
by multiplying Grantee’s base compensation by a specified severance period, then
Grantee’s right to receive the Common Shares covered by this Agreement and any
Deferred Cash Dividends then accumulated with respect thereto shall become
nonforfeitable in accordance with the terms and conditions of, and over the time
period described in, Section 1(a) as if Grantee had remained in the continuous
employ of the Company or a Subsidiary from the Date of Grant until the date of
the third anniversary of the Date of Grant or the occurrence of a circumstance
referenced in Section 2(a) or 2(b), whichever occurs first; provided, however,
that if the specified severance period ends before the date of the third
anniversary of the Date of Grant, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends accumulated with
respect thereto shall be forfeited automatically at the end of the severance
period. Notwithstanding the foregoing, in the event Grantee’s employment is
Terminated Without Cause after Grantee becomes eligible for retirement at or
after age 62, then Section 1(b) shall govern.

For purposes of this Agreement, “Cause” shall mean: (i) an intentional act of
fraud, embezzlement or theft in connection with Grantee’s duties with the
Company or a Subsidiary (or the Successor, if applicable); (ii) an intentional
wrongful disclosure of secret processes or confidential information of the
Company or a Subsidiary (or the Successor, if applicable); (iii) an intentional,
wrongful engagement in any competitive activity that would constitute a material
breach of Grantee’s duty of loyalty to the Company or a Subsidiary (or the
Successor, if applicable); (iv) the willful misconduct in the performance of the
Grantee’s duties to the Company or a Subsidiary (or the Successor, if
applicable); or (v) gross negligence in the performance of Grantee’s duties to
the company or a Subsidiary (or the Successor, if applicable). No act, or
failure to act, on the part of Grantee shall be deemed “intentional” unless done
or omitted to be done by Grantee not in good faith and without reasonable belief
that the Grantee’s action or omission was in or not opposed to the best interest
of the Company or a Subsidiary (or the Successor, if applicable); provided that
for any Grantee who is party to an individual severance or employment agreement
defining Cause, “Cause” will have the meaning set forth in such agreement.
1.
Forfeiture of Awards. Grantee’s right to receive the Common Shares covered by
this Agreement and any Deferred Cash Dividends accumulated with respect thereto
shall be forfeited automatically and without further notice on the date that
Grantee ceases to be an employee of the Company or a Subsidiary prior to the
third anniversary of the Date of Grant for any reason other than as described in
Sections 1 or 2 hereof. In the event that Grantee shall intentionally commit an
act that the Committee determines to be materially adverse to the interests of
the Company or a Subsidiary, Grantee’s right to receive the Common Shares
covered by this Agreement and any Deferred Cash Dividends accumulated with
respect thereto shall be forfeited at the time of that determination
notwithstanding any other provision of this Agreement to the contrary.

2.
Crediting of Deferred Cash Dividends. With respect to each of the Common Shares
covered by this Agreement, Grantee shall be credited on the records of the
Company with Deferred Cash Dividends in an amount equal to the amount per share
of any cash dividends declared by the Board



4

--------------------------------------------------------------------------------





on the outstanding Common Shares during the period beginning on the Date of
Grant and ending on the date on which Grantee receives payment of the Common
Shares covered by this Agreement pursuant to Section 5 hereof or at the time
when the Common Shares covered by this Agreement are forfeited in accordance
with Section 3 of this Agreement. The Deferred Cash Dividends shall accumulate
without interest.
3.
Payment of Awards.

(a)
General: Subject to Section 3 and Section 5(b), payment for the Common Shares
covered by this Agreement that are nonforfeitable and any Deferred Cash
Dividends accumulated with respect thereto will be made within 60 days following
the third anniversary of the Date of Grant.

(b)
Other Payment Events: Notwithstanding Section 5(a), to the extent that the
Common Shares covered by this Agreement are nonforfeitable on the dates set
forth below, payment with respect to the Common Shares covered by this Agreement
that have become nonforfeitable and any Deferred Cash Dividends accumulated with
respect thereto will be made as follows:

(i)
Change in Control. Within 10 days of a Change in Control, Grantee is entitled to
receive payment for the Common Shares covered by this Agreement that are
nonforfeitable and any Deferred Cash Dividends accumulated with respect thereto
on the date of the Change in Control; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, Grantee is entitled to receive
the corresponding payment on the date that would have otherwise applied pursuant
to Sections 5(a) or 5(b)(ii) as though such Change in Control had not occurred.

(ii)
Death or Disability. Within 10 days of the date of Grantee’s death or the date
Grantee becomes permanently disabled, Grantee is entitled to receive payment for
the Common Shares covered by this Agreement that are nonforfeitable and any
Deferred Cash Dividends accumulated with respect thereto on such date.

(c)
Release Requirement: Notwithstanding any provision of this Agreement to the
contrary, the Common Shares covered by this Agreement and any Deferred Cash
Dividends accumulated with respect thereto will not become nonforfeitable or
payable pursuant to Section 2(d) of this Agreement as a result of a Termination
Without Cause or pursuant to Section 2(b)(ii)(E) of this Agreement as a result
of a termination of employment for Good Reason by Grantee or without Cause by
Successor unless, to the extent permitted by applicable law, Grantee signs, does
not revoke, and agrees to be bound by a general release of claims in a form
provided by the Company which release must be signed, and any applicable
revocation period shall have expired within 30 or 60 days (as specified by the
Company at the time such release is provided) of Grantee’s termination of
employment (such 30 day or 60 day period, as applicable, the “Review Period”).
In the event such Review Period begins in 1 taxable year of the Grantee, and
ends in a 2nd taxable year of the Grantee, then to the extent necessary to avoid
any penalties or additional taxes under Section 409A of the Code, no payment
shall be made before the 2nd taxable year.

4.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement or pay any
Deferred Cash Dividends accumulated with respect thereto if the issuance or
payment thereof would result in violation of any such law. To the extent that
the Ohio Securities Act shall be applicable to this Agreement, the Company shall
not be obligated to issue



5

--------------------------------------------------------------------------------





any of the Common Shares or other securities covered by this Agreement or pay
any Deferred Cash
Dividends accumulated with respect thereto unless such Common Shares and
Deferred Cash Dividends are (a) exempt from registration thereunder, (b) the
subject of a transaction that is exempt from compliance therewith, (c)
registered by description or qualification thereunder or (d) the subject of a
transaction that shall have been registered by description thereunder.
5.
Transferability. Neither Grantee’s right to receive the Common Shares covered by
this Agreement nor his right to receive any Deferred Cash Dividends shall be
transferable by Grantee except by will or the laws of descent and distribution.
Any purported transfer in violation of this Section 7 shall be null and void,
and the purported transferee shall obtain no rights with respect to such Shares.

6.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code. This Agreement and the Plan shall be administered in a manner
consistent with this intent.

7.
Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this Agreement, and other terms and provisions, that the Committee shall
determine to be equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any (a)
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization, partial or complete liquidation or other
distribution of assets involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in subsection (a) or (b)
herein. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence, or a Change in Control, shall
occur, the Committee shall provide in substitution of any or all of Grantee’s
rights under this Agreement such alternative consideration (including cash) as
the Committee shall determine in good faith to be equitable under the
circumstances.

8.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of Common
Shares to Grantee, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such delivery that
Grantee make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld. Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Common Shares delivered to Grantee. Any Common Shares so withheld
shall be credited against such withholding requirements at the market value of
such shares on the date of such withholding.

9.
Detrimental Activity and Recapture.

(a)
In the event that, as determined by the Committee, Grantee shall engage in
Detrimental Activity during employment with the Company or a Subsidiary, the
Common Shares covered by this Agreement and any Deferred Cash Dividends
accumulated with respect thereto will be forfeited automatically and without
further notice at the time of that determination notwithstanding any other
provision of this Agreement. Nothing in this Agreement prevents Grantee from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations.

(b)
If a Restatement occurs and the Committee determines that Grantee is personally
responsible for causing the Restatement as a result of Grantee’s personal
misconduct or any fraudulent activity on the part of Grantee, then the Committee
has discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to



6

--------------------------------------------------------------------------------





recover all or any portion (but no more than 100%) of the Common Shares covered
by this Agreement and any Deferred Cash Dividends accumulated with respect
thereto earned or payable to Grantee for some or all of the years covered by the
Restatement. The amount of any earned or payable Common Shares covered by this
Agreement and any Deferred Cash Dividends accumulated with respect thereto
recovered by the Company shall be limited to the amount by which such earned or
payable Common Shares and Deferred Cash Dividends exceeded the amount that would
have been earned by or paid to Grantee had the Company’s financial statements
for the applicable restated fiscal year or years been initially filed as
restated, as reasonably determined by the Committee. The Committee shall also
determine whether the Company shall effect any recovery under this Section 11(b)
by: (i) seeking repayment from Grantee; (ii) reducing, except with respect to
any non-qualified deferred compensation under Section 409A of the Code, the
amount that would otherwise be payable to Grantee under any compensatory plan,
program or arrangement maintained by the Company (subject to applicable law and
the terms and conditions of such plan, program or arrangement); (iii) by
withholding, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, payment of future increases in compensation
(including the payment of any discretionary bonus amount) that would otherwise
have been made to Grantee in accordance with the Company’s compensation
practices; or (iv) by any combination of these alternatives. For purposes of
this Agreement, “Restatement” means a restatement of any part of the Company’s
financial statements for any fiscal year or years beginning with the year in
which the Date of Grant occurs due to material noncompliance with any financial
reporting requirement under the U.S. securities laws applicable to such fiscal
year or years.
10.
Clawback. Notwithstanding anything to the contrary, if Grantee breaches any of
Grantee’s obligations under any non-competition or other restrictive covenant
agreement that it has entered into with the Company or a Subsidiary, including
the Nondisclosure and Assignment Agreement attached hereto as Exhibit A (the
“Non-Competition Agreement”), to the extent permissible by local law, Grantee
shall forfeit any Common Shares and any Deferred Cash Dividends. In addition, in
the event that Grantee breaches the Non-Competition Agreement, if the Company
shall so determine, Grantee shall, promptly upon notice of such determination,
(a) return to the Company, all the Common Shares that Grantee has received but
not disposed of that became nonforfeitable pursuant to this Agreement, (b) with
respect to any Common Shares so issued pursuant to this Agreement that Grantee
has disposed of, pay to the Company in cash the aggregate Market Value per Share
of those Common Shares on the date on which the Common Shares were issued under
this Agreement, and (c) return to the Company any cash amount paid with respect
to the Deferred Cash Dividends, in each case as reasonably determined by the
Company. To the extent that such amounts are not promptly paid to the Company,
the Company may set off the amounts so payable to it against any amounts (other
than amounts of non-qualified deferred compensation as so defined under Section
409A of the Code) that may be owing from time to time by the Company or a
Subsidiary to Grantee, whether as wages or vacation pay or in the form of any
other benefit or for any other reason.

11.
No Right to Future Awards or Employment. This award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This award and any payments made hereunder
will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. No
provision of this Agreement shall limit in any way whatsoever any right that the
Company or a Subsidiary may otherwise have to terminate Grantee’s employment at
any time.

12.
Relation to Other Benefits. Any economic or other benefit to Grantee under this
Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled



7

--------------------------------------------------------------------------------





under any profit-sharing, retirement or other benefit or compensation plan
maintained by the Company or a Subsidiary and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or a Subsidiary.
13.
Processing of Information. Information about Grantee and Grantee’s award of
Common Shares and Deferred Cash Dividends may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the award.
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within Grantee’s country or
elsewhere, including the United States of America. Grantee consents to the
processing of information relating to Grantee and Grantee’s receipt of the
Common Shares and Deferred Cash Dividends in any one or more of the ways
referred to above.

14.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to the provisions of Section 8 hereof no amendment shall
adversely affect the rights of Grantee with respect to either the Common Shares
or other securities covered by this Agreement or the Deferred Cash Dividends
without Grantee’s consent.

15.
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

16.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

 


[Signatures on the Following Page]




8

--------------------------------------------------------------------------------





This Agreement is executed by the Company on this ___ day of __________, 20__.
                                            
The Timken Company
 
 
 
By: ____________________________________
Name:    
Title:
 
 
The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby and any Deferred Cash Dividends accumulated with
respect thereto, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.
 
____________________________________
(GRANTEE)    
Date: _______________________________




9

--------------------------------------------------------------------------------











Exhibit A


Non-Disclosure and Assignment Agreement






10